F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JAN 21 2004
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 EUGENE C. YOUNG,

          Plaintiff - Appellant,
                                                       No. 03-3246
 v.                                             (D.C. No. 02-CV-3005-CM,
                                                   280 F.Supp.2d 1250)
 DAVID MCKUNE, Warden, Lansing                          (D. Kan.)
 KS; (FNU) BARKLEY, Case Worker
 & Unit Team Manager; JOHN
 COOLING, Chiefs Records Officer,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges. **


      Plaintiff-Appellant Mr. Young, a pro se state prisoner, appeals the district

court’s dismissal of his claim under 42 U.S.C. § 1983. R. Doc. 49, Young v.

McKune, 280 F. Supp. 2d 1250 (D. Kan. 2003). The parties are familiar with the


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
facts and we need not restate them here. Suffice it to say that Mr. Young alleged

that his former lawyer and various Kansas state officials violated his

constitutional rights under the Eighth and Fourteenth Amendments and the Ex

Post Facto Clause by miscalculating his sentence under a newly amended Kansas

Administrative Regulation, Kan. Admin. Regs. 44-6-136. R. Doc. 1, at 3-4.

      We review a dismissal under Fed. R. Civ. P. 12(b)(6) de novo. Dubbs v.

Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003). This court has thoroughly

examined Mr. Young’s appellate brief, the district court’s memorandum and

order, and the entire record on appeal. For substantially those reasons set forth in

the district court’s memorandum and order dated July 30, 2003, R. Doc. 49, we

affirm the dismissal of his claims.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-